March 03, 2006


Mr. Michael R. Burkett
Garrett & Burkett
101 Summit Avenue, Suite 400
Fort Worth, TX 76102
Mr. Hal R. Ray Jr.
Pope,  Hardwicke,  Christie,  Harrell
Schell & Kelly, L.L.P.
306 West 7th Street, Suite 901
Fort Worth, TX 76102

RE:   Case Number:  04-0340
      Court of Appeals Number:  02-03-00089-CV
      Trial Court Number:  236-187433-01

Style:      CITY OF WHITE SETTLEMENT, TEXAS
      v.
      SUPER WASH, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stephanie     |
|   |Lavake            |
|   |Mr. Thomas A.     |
|   |Wilder            |